Title: From George Washington to Jonathan Trumbull, Sr., 17 April 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 17th 1781
                        
                        By the Letter from the Quarter Master General, transmitted herewith, Your Excellency will be pleased to
                            observe the necessity of furnishing the Camp Equipage specified in the estimate for the Troops of Your State, as also the
                            reason why this application was not made at an earlier period.
                        Every other effort for a supply, having failed of success, this is the last resource now remaining—And I have
                            only to add, my earnest wishes, that this may not disappoint our expectations. With great
                            esteem & respect I have the honor to be Your Excellency’s Most Obedient Servant
                        
                            Go: Washington
                        
                        
                            
                                Sent also to John Hancock, William Greene and Meshech Weare.
                            
                        

                    